DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 4/28/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The term “eacht logical control address” in line 16 on pg. 1 of the originally filed Specification is misspelled.  The Examiner respectfully suggest amending it to be --each .  
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  The limitation “the longitudinal pitch of a subset of the plurality of LEDs” in line 2 of the claim lacks antecedent basis.  The Examiner respectfully suggests amending it to be --a .  Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A tubular lighting device comprising an elongated tubular member with an elongated light exit window extending between a first end and a second end of the elongated tubular member; a first end cap positioned at the first end of the elongated tubular member and a second end cap positioned at the second end of the elongated tubular member; an elongated substrate arranged inside the elongated tubular member; and a plurality of LEDs mechanically coupled to the elongated substrate and configured to emit light, wherein the elongated light window has a central area and two peripheral areas, each peripheral area being arranged between the central area and a respective end of the elongated tubular member, and wherein the tubular device is configured so that light exiting from the central area has a maximum intensity in a main direction (I) of the tubular lighting device and so that light exiting from each peripheral area has a maximum intensity in a direction which is inclined away from the main peripheral direction (I) and towards the closest end cap” (emphasis added).


Claims 2-15 depend on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of tubular lighting devices.

This application is in condition for allowance except for the following formal matters: 
The objections to the Specification and to Claim 13 discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875